DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 19 and 20, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein generating the plurality of output images further comprises, -2-generating, with the at least one processor, a plurality of orthorectified images by orthorectifying each respective input image of the plurality of output images based on the object space camera pose for the respective input image, and generating, with the at least one processor, the plurality of output images by, for each plot in the plurality of plots, cropping each orthorectified image in the plurality of orthorectified images that includes the respective plot based on the object space center point for the respective plot; and wherein the method further comprises, prior to generating the plurality of output images, generating, with the at least one processor, for each plot in the plurality of plots, a respective padded reference image by cropping an orthorectified image in the plurality of orthorectified images that includes the respective plot, the respective padded reference including the respective plot and a buffer region around a perimeter of the respective plot, and updating, with the at least one processor, for each plot in the plurality of plots, the object space center point for the respective plot based on a greenness profile of the respective padded reference image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649